         Case 2:19-cr-00267-APG-NJK Document 22
                                             21 Filed 07/23/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Florence Faamaligi Levao
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00267-APG-NJK
11
                    Plaintiff,                            STIPULATION TO MODIFY
12
                                                          CONDITIONS OF RELEASE
            v.                                            (First Request)
13
     FLORENCE FAAMALIGI LEVAO,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Jessica Oliva, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and
19
     Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Florence Faamaligi Levao,
20
     that the Court modify her condition of release to allow for travel to the State of Utah.
21
            The Stipulation is entered into for the following reasons:
22
            1.      On December 10, 2019 and January 8, 2020, Ms. Levao was released on a
23
     personal recognizance bond with certain conditions, including a travel restriction limiting her
24
     travel to the District of Hawaii, District of Nevada, the island of Oahu, and American Somoa.
25
     ECF No. 10.
26
         Case 2:19-cr-00267-APG-NJK Document 22
                                             21 Filed 07/23/20 Page 2 of 3




 1          2.      Ms. Levao is requesting that this condition of release be modified to allow her
 2   to travel to the State of Utah to visit her son and granddaughter from August 8-11, 2020.
 3          3.      Counsel for Ms. Levao has spoken with Pretrial Services Officer Erin Patrick,
 4   District of Hawaii, concerning this issue. Officer Patrick confirmed that Ms. Levao has been
 5   compliant with the terms of her release, has provided appropriate documentation related to her
 6   travel itinerary, and does not oppose this modification to allow for this limited travel.
 7          4.      The government has no objection to this requested modification.
 8           This is the first stipulation to modify conditions of release filed herein.
 9
10          DATED this 23rd day of July, 2020.
11    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
12
        /s/ Brandon C. Jaroch                            /s/ Jessica Oliva
13    By_____________________________                  By_____________________________
14    BRANDON C. JAROCH                                JESSICA OLIVA
      Assistant Federal Public Defender                Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
         Case 2:19-cr-00267-APG-NJK Document 22
                                             21 Filed 07/23/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00267-APG-NJK
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     FLORENCE FAAMALIGI LEVAO,
 7
                    Defendant.
 8
 9
            Based on the pending Stipulation of counsel, and good cause appearing,
10
            IT IS THEREFORE ORDERED that Ms. Levao’s the condition of pretrial release be
11
     modified to allow for her to travel to the State of Utah from August 8-11, 2020.
12
                        23rd
13          DATED this ____  day of July, 2020.

14
15                                                UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
                                                     3
